FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                            May 20, 2019
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 QUENTIN L. SASSER,

       Plaintiff - Appellant,

 v.                                                         No. 17-4198
                                                    (D.C. No. 2:15-CV-00606-DN)
 SALT LAKE CITY CORPORATION, a                                (D. Utah)
 Utah municipal corporation; DAVID
 TERRY, in his individual capacity; LYNN
 LANDGREN, in his individual and official
 capacity,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BACHARACH, BALDOCK, and PHILLIPS, Circuit Judges.
                 _________________________________

      For years, Quentin L. Sasser, an African American, worked as a seasonal

employee at several of the Salt Lake City Corporation’s (City) municipal golf

courses. In spring 2011, Sasser applied for a full-time position as the First Assistant

Professional at the City’s Mountain Dell Golf Course. At the time, Sasser was the

only African American that the City’s Golf Division had ever hired. Sasser was not

selected for an interview, and the position was eventually filled by a white applicant.



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
This suit followed, alleging that the City had racially discriminated against Sasser by

failing to promote him to the position. The district court granted summary judgment

in the City’s favor, holding that Sasser had failed to establish that the City’s stated

reasons for denying him the position were pretextual. Exercising jurisdiction under

28 U.S.C. § 1291, we affirm.

                                   BACKGROUND

      The City’s Golf Division manages six1 golf courses in the greater Salt Lake

City area. Sasser worked as a part-time seasonal employee at two of these courses

over two separate periods: from 1993 to 2000 and from 2006 to 2012. In 1993, he

took a position at Wingpointe Golf Course caring for golf carts and gathering golf

balls on the driving range. Sasser proved himself, and for the next six-and-a-half

seasons (i.e., through 2000), he worked at Wingpointe as a Golf Starter, assisting

with pro-shop and driving-range operations.2 Meanwhile, in 1997, Sasser began

pursuing his PGA certification, which he eventually achieved in 2006—becoming

Utah’s sole African American PGA-certified professional.


      1
        When Sasser initiated this litigation, the City managed seven courses. One of
those courses—Wingpointe Golf Course—has since closed.
      2
         A Golf Starter had a variety of responsibilities in the pro shop and on the
driving range. According to the job description, a Golf Starter assisted in pro-shop
operations by assigning and scheduling course-play and practice-range times and by
keeping the pro shop “clean and orderly.” See Appellant’s App. vol. 3 at 630. A Golf
Starter also directed driving-range operations, gathered golf balls and baskets on the
range, refilled the range dispenser, and kept the range “clean and free of litter.” Id.
Sasser described all these responsibilities as providing “counter help.” Appellant’s
App. vol. 3 at 558:23. It isn’t clear, though, how much time Sasser spent in the pro
shop versus on the driving range.
                                            2
      For much of his employment with the City, Sasser worked under the direct

supervision of Lynn Landgren—Wingpointe’s Head Professional and a longtime

fixture of Utah’s golfing community. Starting in 1995, Landgren opened a file on

Sasser in which he documented Sasser’s missteps—the only such file that Landgren

ever maintained in his 28 years with the City’s Golf Division.3 Landgren later

claimed that he had maintained the file as a defensive measure, fearing that Sasser

might “pull[] the race card” and initiate litigation in response to any disciplinary

action. Appellant’s App. vol. 5 at 959:17–18. The file documented nine negative

observations from October 1994 to May 1998, such as no-shows and failures to ring

up golf lessons. Landgren discussed only some of these observations with Sasser.

      In September 1995, Tammy Nakamura, head of a golf association comprised

primarily of Japanese Americans, complained about Sasser’s conduct at an event at

Wingpointe. Nakamura recalled offering to help Sasser and two other starters whom

she overheard struggling to pronounce her Japanese associates’ names. According to

her, the starters rudely declined, and Sasser quipped that it would be better if the

players had American names. Nakamura found the remark “extremely inappropriate,”

especially for a starter in “direct contact with the public.” Id. vol. 3 at 631. When

Sasser went to inform Landgren about the incident, Landgren stated that he’d already

received a complaint about Sasser’s comment. Yet, rather than discipline Sasser,



      3
       In his deposition, Landgren clarified that he kept files for all employees in
which he collected letters that customers submitted about those employees, but that
he added notations to only Sasser’s file.
                                            3
Landgren simply added Nakamura’s complaint and a handwritten note4 to Sasser’s

file. Landgren didn’t document any similar problems after 1995.

      In August 2000, Sasser resigned his position at Wingpointe for a management

opportunity as Tournament Director at Coral Canyon Golf Course, a private facility

in St. George, Utah. Sasser worked at Coral Canyon until 2002, when he accepted a

position at Fore Lakes Golf Course, a private golf facility in Salt Lake City. Sasser

taught golf lessons and helped with maintenance at Fore Lakes until October 2006.

      In November 2006, Landgren rehired Sasser as a Golf Starter5 at Wingpointe.

After that, Sasser didn’t return as a Golf Starter because Landgren claimed that he

“didn’t have . . . any space available” in the pro shop. Id. vol. 2 at 374:353 (12–13).

Instead, for the next three seasons, Sasser worked at Wingpointe as a Golf Teaching

Professional and assisted on an as-needed basis in the pro shop. Sasser then accepted

an “unskilled” maintenance job at Wingpointe as a Golf Groundskeeper during the



      4
        On the complaint, Landgren scrawled the words “Pearl Harbor Comment?”
Appellant’s App. vol. 3 at 631. Supposedly, when Nakamura or one of her associates
inquired where the first tee was, Sasser said, “You didn’t have any problem finding
Pearl Harbor you shouldn’t have any problem finding the first tee.” See Appellant’s
Open. Br. at 12–13. Sasser denies making such a comment, and Nakamura didn’t
mention it in her written complaint, though she separately telephoned Wingpointe’s
“gold office” to complain and may have mentioned the comment on that call. See
Appellant’s App. vol. 3 at 18–25. Landgren, for his part, claimed to have heard the
comment from one of the organization’s “many members.” Id. vol. 2 at 445:2–7.
Regardless of the source, Landgren apparently shared the “more offensive, Pearl
Harbor version” of the incident with others. Appellant’s Open. Br. at 13.
      5
        Three months later, in February 2007, Sasser was reclassified as a Golfer
Relations Specialist, with largely the same job responsibilities as a Golf Starter,
including assisting in pro-shop operations.
                                           4
2010 and 2011 seasons—working for the first time under the supervision of someone

other than Landgren. Id. vol. 3 at 635. Meanwhile, from 2008 through the 2011

season, Sasser taught junior golf lessons at Nibley Park Golf Course.

      After returning to work for the City in 2006, Sasser applied—unsuccessfully—

for promotions to three full-time positions. In 2007, Sasser applied for an Assistant

Professional position (likely for either Forest Dale or Nibley Park golf courses), and

the City’s Golf Director, David Terry, selected him for an interview. Sasser ranked

last among the interviewees, however, and didn’t advance to the second round. Later,

in 2010, Sasser applied for the Head Professional position at Nibley. This time,

Sasser didn’t get an interview, because he lacked the minimum qualifications for the

position, i.e., a four-year degree. Ultimately, Jeremy Green, a longtime Assistant

Professional at both Wingpointe and Mountain Dell Golf Courses, was selected for

the position.

      In February 2011, Sasser applied for an Assistant Professional position at

Mountain Dell, leading to the hiring process at issue in this litigation. According to

the online job posting, an Assistant Professional manages course-play, practice-

range, and pro-shop operations while providing administrative backup and teaching

golf lessons. Applicants were prompted to manually fill out an online application

form, listing personal information and relevant employment history, and to upload a

resume. Despite having extensive relevant experience, Sasser omitted much of it

from his online application. Indeed, Sasser listed just two previous jobs in the

application, both of which he described as maintenance/teaching positions: his job at

                                           5
Fore Lakes from 2002 to 2006 and his job at Wingpointe from 2006 onward (even

though he was a Golf Starter in 2006).6 Sasser also listed his PGA certification.

      Sasser was one of 28 individuals who applied for the Assistant Professional

position. Of those 28 applicants, five (including Sasser) encountered a software issue

that prevented them from uploading a resume with their application. Terry noticed

these omissions and reached out to two of the applicants—Jeremy Miller and J.Z.

Davis—to correct the discrepancy. Miller and Davis, both white, had worked for

years in pro shops at City golf courses as Golf Starters and/or Golfer Relations

Specialists. Terry didn’t similarly contact the other three applicants (two white

applicants and Sasser) who had encountered issues in submitting resumes.

      Terry assembled a four-person hiring panel to review applications for the

position: himself, Landgren, Michael Brimley (Head Professional at the City’s

Mountain Dell Golf Course), and Derek Schmehl (Head Professional at the City’s

Rose Park Golf Course). Terry directed the other panelists to independently review

application materials and to rank their top-ten candidates “based on how well the

candidate[s’] skills and experience match the responsibilities listed in the attached


      6
         Sasser contends that his online application also referenced “golf shop
management,” citing what he calls the “second part” of the application. Appellant’s
Reply Br. at 19. But the purported “second part” is clearly Sasser’s application for
Nibley’s Head Professional in 2010 and not his application for the 2011 Assistant
Professional position. Compare Appellant’s App. vol. 4 at 715–16 (alleged “second
part” of 2011 Assistant Professional application), with id. vol. 2 at 418–19 (identical
2010 Head Professional application). Indeed, the “second part” states that Sasser’s
“Objective” is “Seeking a . . . position as Head Golf Professional.” Id. vol. 4 at 715.
Sasser’s attempt to cast a different application as his application for the Assistant
Professional position is disingenuous.
                                           6
job description.” Id. vol. 2 at 341. From this initial ranking, eight candidates would

be selected for interviews.

       In the panelists’ initial rankings, only Terry listed Sasser as a top-ten candidate

(ranking him tenth). As a result, Sasser wasn’t selected for an interview. Terry later

justified his ranking based on what he perceived as Sasser’s lack of recent pro-shop

experience, which he considered critical for the position. Id. at 313:20–24 (explaining

that Sasser had been “spending very little time, if any, . . . working in a pro shop”).

Landgren worried that Sasser “comes over a little hard to people” and is “[a] little

rough,” which isn’t ideal in a pro-shop environment. Id. vol. 3 at 662:8–14. Brimley,

for his part, commended Sasser for his playing and teaching skills, but he thought

that Sasser lacked sufficient knowledge of software used in the pro shop (i.e., point-

of-sale and tournament software) to be an Assistant Professional “[a]t this point in his

career.” Id. at 646:5–21. Meanwhile, Schmehl found the experience listed on Sasser’s

online application—maintenance work and teaching golf—irrelevant.

       All four panelists ranked the same nine candidates in their top-ten lists, so they

proceeded to interview nine candidates instead of eight. Among those candidates,

Miller scored the highest and was selected for the position. In an email to Rick

Graham, the City’s Public Services Director, Terry announced this selection and

noted that Miller had assumed many duties relevant to the position after Nibley’s

Assistant Professional abruptly resigned in the previous year. Terry also noted that

Miller had “made continual progress towards PGA membership.” Id. vol. 2 at 342.



                                             7
      In May 2015, Sasser filed a complaint in Utah state court alleging that the

City’s failure to promote him to the Assistant Professional position constitutes (i)

discrimination on the basis of race, in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e-5; and (ii) discrimination on the basis of age, in violation of

the Age Discrimination Employment Act of 1967 (ADEA), 29 U.S.C. § 621 et seq.

Sasser also asserted a race-discrimination claim against Terry under 42 U.S.C. §

1983. In August 2015, the City and Terry removed the action to federal court, and in

April 2017, Sasser filed an amended complaint, adding Landgren as a defendant and

asserting a new 42 U.S.C. § 1981 claim against the City, Terry, and Landgren.

      The defendants filed a joint motion to dismiss Sasser’s §§ 1981 and 1983

claims on April 26, 2017, which the district court granted on December 1, 2017.

After discovery concluded, the City moved for summary judgment on Sasser’s Title

VII and ADEA claims. Sasser conceded that summary judgment was proper against

his ADEA claim but cross-moved for partial summary judgment on his Title VII

claim. On December 4, 2017, the district court granted the City’s motion against

Sasser’s Title VII claim, rendering moot Sasser’s partial-summary-judgment motion.7

Sasser timely appealed the decision on December 21, 2017.

                                      ANALYSIS

      Sasser challenges the district court’s grant of summary judgment in the City’s

favor on his Title VII race-discrimination claim. He argues that the City’s proffered


      7
       The district court did not deny Sasser’s motion, but rather held that the
motion was moot.
                                            8
reasons for failing to promote him—then the only African American ever to work for

the City’s Golf Division—are a pretextual façade designed to mask invidious race

discrimination. The City maintains the neutrality of its proffered reasons.

      Title VII forbids an employer from discharging or otherwise discriminating

against any individual on the basis of race. 42 U.S.C. § 2000e-2(a)(1). Absent direct

evidence of discrimination, a plaintiff asserting a failure-to-promote claim under

Title VII must follow a three-step, burden-shifting framework.8 McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 801–03 (1973); Crowe v. ADT Sec. Servs., Inc., 649
F.3d 1189, 1194 (10th Cir. 2011). The plaintiff must initially establish a prima facie

case of race discrimination. Garrett v. Hewlett-Packard Co., 305 F.3d 1210, 1216

(10th Cir. 2002). If the plaintiff does so, the burden then shifts to the employer to

articulate a legitimate, nondiscriminatory reason for the adverse employment action.

Id. If the employer does so, the burden then shifts back to the plaintiff to proffer

evidence that the employer’s stated reason for its decision is pretext. Id.

      Here, it is undisputed that Sasser has established a prima facie case of race

discrimination regarding the hiring process for the Assistant Professional position in

2011. As the district court reasoned, Sasser, a member of a protected class, was “at

the very least[] minimally qualified” for an advertised job that was awarded to a

white applicant. Appellant’s App. vol. 2 at 271. It is likewise undisputed that the City



      8
        Sasser doesn’t purport to have direct evidence that the City’s failure to
promote him resulted from racial discrimination. Rather, he urges an inference of
pretext based on circumstantial evidence under the McDonnell Douglas framework.
                                            9
has articulated legitimate, nondiscriminatory reasons for not promoting Sasser. These

include Sasser’s lack of recent experience working in a pro shop; his questionable

customer-service skills; his limited proficiency in relevant software programs; and

his online application listing only experience irrelevant to the position. The parties

dispute only whether Sasser has carried his burden of showing that these reasons are

pretextual.

      To avoid summary judgment on a pretext theory, a plaintiff must establish a

genuine issue of material fact that “a discriminatory reason more likely motivated the

employer or that the employer’s proffered explanation is unworthy of credence.”

Zamora v. Elite Logistics, Inc., 478 F.3d 1160, 1166 (10th Cir. 2007). This is often

satisfied by exposing “‘weaknesses, implausibilities, inconsistencies, incoherencies,

or contradictions in the employer’s proffered reason,’ such that a reasonable fact

finder could deem the employer’s reason ‘unworthy of credence.’” Tabor v. Hilti,

Inc., 703 F.3d 1206, 1218 (10th Cir. 2013) (brackets omitted) (quoting Garrett, 305
F.3d at 1217). But “mere conjecture that the[] employer’s explanation is a pretext for

intentional discrimination is an insufficient basis for denial of summary judgment.”

Branson v. Price River Coal Co., 853 F.2d 768, 772 (10th Cir. 1988).

      In assessing evidence of pretext, “we examine the facts as they appear to the

person making the decision,” taking care not to “second guess the business judgment

of the employer.” Selenke v. Medical Imaging of Colorado, 248 F.3d 1249, 1261

(10th Cir. 2001) (citation and internal quotation marks omitted). The evidence must

create a factual issue that the “employer didn’t really believe its proffered reasons for

                                           10
[the] action and thus may have been pursuing a hidden discriminatory agenda.”

Johnson v. Weld County, Colo., 594 F.3d 1202, 1211 (10th Cir. 2010) (emphasis

added). Thus, rather than ask whether the employer’s stated reasons were “wise, fair

or correct,” we inquire whether the employer “honestly believed those reasons and

acted in good faith upon those beliefs.” DePaula v. Easter Seals El Mirador, 859
F.3d 957, 971 (10th Cir. 2017) (citation omitted).

      Though the parties analyze pretext in terms of the City’s “failure to promote”

Sasser, the “ultimate hiring decision cannot be viewed in isolation,” because Sasser

didn’t even receive an interview. See Danville v. Regional Lab Corp., 292 F.3d 1246,

1250 (10th Cir. 2002). Instead, because the City’s decision not to interview Sasser

“effectively operated as a decision not to hire [him],” the inquiry centers on whether

the City’s “stated reasons for failing to give [Sasser] an interview may be unworthy

of belief.” See id. at 1250–51. Absent evidence that Sasser was discriminatorily

excluded from competing for the position in the first instance, the City’s hiring

decision after the interview process cannot be suspect.

      To satisfy his burden of showing pretext, Sasser offers evidence regarding (i)

Landgren’s “racial animus” toward him; (ii) the City’s differential treatment of black

and non-black employees and the hiring panel’s differential treatment of black and

non-black interviewees for the position; (iii) the hiring panel’s “subjective standards”

as well as “procedural irregularities” in the application process; and (iv) Sasser’s

superior qualifications to Miller, the prevailing candidate. Sasser doesn’t argue that

any of this evidence is alone sufficient to render unbelievable the City’s stated

                                           11
reasons for not interviewing (and thus, not promoting) him. Rather, he insists that the

evidence, taken in its totality and viewed in the light most favorable to him, could

lead a reasonable jury to conclude that the City’s proffered reasons were pretextual.

      We review de novo whether Sasser has shown a genuine issue of fact as to

pretext, viewing the factual record and any reasonable inferences therefrom in the

light most favorable to Sasser as the nonmovant. See Emcasco Ins. Co. v. CE Design,

Ltd., 784 F.3d 1371, 1378 (10th Cir. 2015). In conducting this inquiry, we consider

the evidence “in its totality” rather than in isolation. Orr v. City of Albuquerque, 531
F.3d 1210, 1215 (10th Cir. 2008). But Sasser can’t defeat summary judgment by

resting “on ignorance of facts, on speculation, or on suspicion.” Conaway v. Smith,

853 F.2d 789, 794 (10th Cir. 1988). Moreover, we disregard as immaterial any

“unsupported claims” or “conclusory allegations.” Pueblo Neighborhood Health

Centers, Inc. v. Losavio, 847 F.2d 642, 649 (10th Cir. 1988).

I.    Evidence of Landgren’s Racial Animus Toward Sasser

      Sasser initially argues that Landgren harbored racial animus toward him and

that this animus negatively influenced Landgren’s perception of his qualifications for

the Assistant Professional position. Sasser further argues that Landgren’s racial

animus impacted the other three panelists’ assessments. The record tends to support

the former but not the latter argument.

      As a threshold matter, there is little evidence that Landgren harbored animus

toward Sasser—racial or otherwise. The only evidence on this score is that, when

Sasser worked under Landgren’s supervision in the 1990s, Landgren scrutinized and

                                           12
secretly recorded Sasser’s missteps in a file. Though Landgren maintained a “file for

letters” that he received about all employees, he kept a separate file for only Sasser in

which he added notations on Sasser’s missteps. Appellant’s App. vol. 5 at 948:9–

949:5. Sasser fixates on Landgren’s admission that he added these notations because

he feared Sasser might “pull[] the race card” in the event of disciplinary action. Id. at

959:17–18. Yet this rationale suggests that the file was a precautionary measure, not

a symptom of invidious animus. Indeed, Landgren indicated that he “like[s]” Sasser

and that Sasser “was good to” him; he simply created a record to defend against a

potential race-discrimination lawsuit. Id. at 959:12–960:5.

      Nonetheless, the evidence, construed in Sasser’s favor, supports an inference

that race was at least a motivating factor in Landgren’s decision against interviewing

Sasser for the position. Even if Landgren created the file as a defensive measure, he

did so for racial reasons. Later, Landgren found Sasser unqualified for the position

based in part on the “[p]ast performance” that he had documented in the file. Id. vol.

2 at 452:21. True enough, as Sasser’s former supervisor, Landgren likely would have

recalled Sasser’s missteps—particularly his role in the “Japanese names” incident—

even without the file. And Landgren would have been justified in accounting for what

he knew; merely because he recorded Sasser’s misconduct in a file that he created for

racial reasons doesn’t immunize Sasser from responsibility for that misconduct. Still,

Landgren cited the file as grounds for his decision against Sasser, meaning he based

his decision, in part, on a record of misconduct that he created for racial reasons.



                                           13
       In the context of this case, though, Landgren’s racial motivation isn’t alone

sufficient to create a genuine issue of material fact as to pretext. In the first instance,

evidence of a single panelist’s impropriety has limited relevance where the panelist’s

decision didn’t determine the adverse employment action. Here, Landgren served as

one of four panel members who initially evaluated applicants. Had his evaluation

determined whether Sasser received an interview, his racial motivation would present

strong evidence of pretext. But his evaluation didn’t keep Sasser from an interview;

only one panelist (Terry) ranked Sasser as a top-ten candidate.9 And Sasser offers no

evidence to the contrary, i.e., that but for Landgren’s vote against interviewing him,

he would have received an interview. Cf. Burns v. Bd. of Cty. Comm’rs, 330 F.3d
1275, 1285 (10th Cir. 2003) (finding no pretext where the plaintiff proffered no

“evidence that the outcome would have been different had [a racially motivated board

member] abstained from voting” to reinstate the minority plaintiff’s employment).

       In addition, Sasser offers no evidence that Landgren’s racially based action

toward him influenced the other panelists’ decisions. Sasser doesn’t contend that

Landgren exerted direct influence by communicating a racial bias against Sasser to

the other panelists. Indeed, he doesn’t allege that Landgren even mentioned his

opinion of Sasser’s past performance to the other panelists during the hiring




       9
        True, Landgren wielded “at least 25% decision making authority” over who
would receive an interview, Appellant’s Reply Br. at 6 n.1, but the other 75% of
panelists effectively mooted that authority by ranking Sasser either tenth (Terry) or
outside their top-ten lists (Brimley and Schmehl).
                                            14
process.10 Rather, he argues that Landgren’s bias indirectly affected the other

panelists’ decisions. He proffers two examples.

      Sasser argues, first, that panelists penalized him for his demeanor based on the

1995 “American names” incident that Landgren had documented in his secret file.

Sasser presumably relies on a “subordinate bias” theory,11 under which a Title VII

plaintiff may show pretext by establishing that an employer’s legitimate reasons are

based on a biased subordinate’s “discriminatory reports, recommendation, or other

actions.” E.E.O.C. v. BCI Coca-Cola Bottling Co. of Los Angeles, 450 F.3d 476, 487

(10th Cir. 2006). The theory requires evidence that the subordinate (i) “perform[ed]

an act motivated by [discriminatory] animus that is intended . . . to cause an adverse

employment action” and (ii) that the act proximately caused such an action. See

Staub v. Proctor Hosp., 562 U.S. 411, 422 (2011).




      10
           Notably, the record doesn’t reflect that the panelists ever discussed who to
interview for the Position. Terry e-mailed the panelists on February 9, 2011,
instructing them to rank their top-ten candidates. Terry cautioned the panelists not to
“discuss with anyone at this time” and indicated that, if the panelists’ rankings
overlapped such that there was “agreement as to the candidates we should interview,”
then it wouldn’t be necessary to convene a meeting about the applicants. Appellant’s
App. vol. 2 at 341. Landgren evidently e-mailed his top-ten list first, so Terry typed
that list and then handwrote the other panelists’ lists in the margins. The lists
substantially overlapped, with unanimous agreement on nine applicants and three
votes for a tenth candidate. Given this agreement, there would have been no need to
convene a meeting on whom to interview.
      11
         See Hysten v. Burlington N. Santa Fe Ry. Co., 415 F. App’x 897, 912 & n.7
(10th Cir. Mar. 16, 2011) (considering a subordinate-bias theory where the plaintiff
didn’t explicitly use that term).
                                          15
      Even assuming Landgren is a “subordinate” within the theory’s meaning,12

Sasser’s argument fails. Sasser asserts that Landgren told Terry about the incident in

2006 and that Terry recalled the incident during the 2011 hiring process. Yet Sasser

offers no evidence that racial animus motivated Landgren when he told Terry about

the incident or that Landgren intended the information to harm Sasser’s employment.

Sasser also adduces no evidence of causation. Terry simply recalled during his

deposition that Landgren had told him about the incident, but he never indicated that

Sasser’s demeanor was even a factor in his evaluation of Sasser’s candidacy for the

position. Terry’s mere knowledge of the incident doesn’t establish his reliance on the

incident. But even then, Terry arguably would have been justified in accounting for

Sasser’s past misconduct regardless of how he learned about it.

      Sasser also asserts that Brimley, having “heard” about the incident at some

point,13 faulted Sasser for his “reputation” for being “abrupt” with customers.

Appellant’s Open. Br. at 23. Yet Sasser omits that Brimley heard about the incident

from the Japanese golfers who played the event in 1995 at which the incident

occurred and not from Landgren. See Appellant’s App. vol. 2 at 333:3–334:2 (noting

Sasser’s “reputation” among these golfers); id. at 336:2–6 (stating that “[i]t was a

golfer” who relayed the story). Sasser also omits that Brimley explicitly denied


      12
         The biased subordinate must “lack[] decisionmaking power,” BCI Coca-
Cola Bottling Co., 450 F.3d at 484, but here, Landgren was a decisionmaker on the
disputed employment action, i.e., whether to interview Sasser.
      13
         Sasser seems to imply that Landgren told Brimley about the incident, though
the record is devoid of such evidence.
                                          16
relying on the incident as a factor in his evaluation of Sasser for the position—though

again, Sasser isn’t absolved from blame for his misconduct simply because Landgren

recorded it in a secret file.14

       Second, Sasser avers that Landgren’s not hiring him to work as a Golf Starter

in Wingpointe’s pro shop after the 2006 season deprived him of the exact experience

that Terry and Brimley later faulted him for lacking, i.e., recent pro-shop experience.

According to Sasser, Landgren’s action was “intertwined” with the other panelists’

adverse decisions. Appellant’s Open. Br. at 40. Again, Sasser seemingly relies on a

“subordinate bias” theory in that he posits that the panelists’ decisions were based on

Landgren’s past “discriminatory . . . actions.” See BCI Coca-Cola, 450 F.3d at 487.15

This argument fails on multiple levels.




       14
         Moreover, even if Brimley discounted Sasser’s candidacy based on his
knowledge of the incident, that assessment would have been unrelated to any racial
motivation by Landgren, because Brimley heard about the incident from firsthand
participants and not from Landgren.
       15
         In his brief, Sasser cites Jaramillo v. Colo. Judicial Dep’t, 427 F.3d 1303
(10th Cir. 2005), where we noted that a “successful attack on part of the employer’s
legitimate, non-discriminatory explanation” is sufficient if the stated reasons are “so
intertwined that a showing of pretext as to one raises a genuine question whether the
remaining reason is valid.” Id. at 1310. Yet Sasser doesn’t argue that Landgren’s
reasons for not interviewing him were intertwined with the other panelists’ reasons.
Rather, he argues that the panelists’ reasons were intertwined with Landgren’s past
actions, i.e., Landgren’s refusal to place Sasser in the pro shop.
       This argument more closely resembles the “subordinate bias” theory discussed
above, and thus, we entertain the argument under that line of analysis. We recognize,
however, the questionable utility of that theory. Far from a “subordinate,” Landgren
was the decisionmaker regarding pro-shop staffing needs in 2007 and one of four
decisionmakers regarding interviews for the Position in 2011.
                                          17
      In the first place, the record contains little information about Sasser’s efforts to

work in the pro shop after the 2006 season. The only evidence is Sasser’s testimony

that Landgren denied him a pro-shop position because the shop “didn’t have . . . any

space available.” Appellant’s App. vol. 2 at 374:353 (12–13). But nothing indicates

that the pro shop had an open position to fill by the time Sasser asked, nor is there

evidence about the hiring process, the applicants, or the successful applicant. Sasser

doesn’t even allege that he formally applied for an open pro-shop position, just that

he “asked” to work in the pro shop. See Appellant’s Open. Br. at 16.16 Absent such

factual development, we cannot divine why Landgren didn’t again hire Sasser to

work in the pro shop.

      More important, Sasser offers no evidence of racial discrimination specific to

Landgren’s refusal to permit him to work in the pro shop. See Staub, 562 U.S. at 422

(requiring evidence of “an act motivated by [discriminatory] animus”). He asserts

only that, “despite Sasser’s request [for pro-shop work], Landgren did not return

Sasser to the pro shop.” Appellant’s Reply Br. at 8. But the mere denial of Sasser’s

request, without more, doesn’t evince race discrimination. Absent evidence that the



      16
         In his opening brief, Sasser contends that he “asked repeatedly if there was
an opening” in the pro shop, and that Landgren “denied him the position from 2007
through 2009.” Appellant’s Open. Br. at 16. Yet the record reflects that Sasser
requested to return to the pro shop only once, in 2007, and that Landgren denied that
single request. Implicitly recognizing this limitation, Sasser backs off the “repeated
requests” characterization in his reply brief, arguing only that “Landgren refused to
permit him a pro shop position shortly after Sasser returned to City employment in
2006.” Appellant’s Reply Br. at 7; see also id. at 8 (referring to “Sasser’s request”)
(emphasis added).
                                           18
decision was motivated by discriminatory animus, we see no reason to second-guess

Landgren’s business judgment about who worked in the pro shop. See Selenke, 248
F.3d at 1261. And, if that decision wasn’t discriminatory, then the other panelists’

assessment that Sasser lacked recent pro-shop experience couldn’t have been

“intertwined” with any discrimination.

      Sasser tries to bootstrap this argument by characterizing Landgren as having

“admitted” harboring a general “race animus” toward him (by keeping the secret file

on his missteps), meaning “a reasonable jury could conclude that he denied Sasser

pro shop work for discriminatory reasons.” Appellant’s Open. Br. at 41. As explained

above, however, nothing suggests that Landgren harbored any animus toward Sasser.

And his racial motivation for creating a file on Sasser doesn’t render invidious every

decision he ever made; Sasser’s attempt to extrapolate from evidence of general bias

to specific discrimination rests on speculation alone. See Bones v. Honeywell Int’l.,

Inc., 366 F.3d 869, 875 (10th Cir. 2004) (“mere speculation, conjecture, or surmise”

cannot defeat summary judgment). In fact, Sasser doesn’t even allege that Landgren

denied him a pro-shop opportunity based on any missteps that Landgren recorded in

his secret file—though we doubt that by recording the missteps Landgren somehow

immunized Sasser from them being considered. When making staffing decisions, a

supervisor is certainly justified in factoring in what he knows about an employee’s

past misconduct. In any case, we decline to infer a nexus between Landgren’s actions

and the file that Sasser doesn’t himself allege. See Armstrong v. Arcanum Grp., Inc.,



                                          19
897 F.3d 1283, 1291 (10th Cir. 2018) (“[I]t is not our role to develop [the parties’]

arguments for [them].”).

      Moreover, the record supports the legitimacy of Landgren’s decision. As

Sasser admits, Landgren hired him as a Golf Starter in 2006 and later permitted him

to work in the pro shop on an as-needed basis. A reasonable jury couldn’t infer racial

discrimination from the denial of Sasser’s request for pro-shop work in 2007 when

Landgren had hired Sasser for the same job in 2006 and had Sasser work in the pro

shop as needed thereafter. Nor, for that matter, could a reasonable jury infer a general

racial animus motivating all of Landgren’s decisions, as Sasser posits. It is worth

remembering that Landgren hired Sasser for seven consecutive seasons in the 1990s

as well as four more years from 2006 to 2009 after Sasser returned to Salt Lake City.

      In short, Sasser has raised a genuine issue of fact about whether race was a

motivating factor in Landgren’s decision against interviewing him for the position, at

least to the extent that Landgren relied on his racially based file on Sasser. But to the

extent that Landgren relied on his independent recollection of those events, there is

no Title VII issue; Landgren’s memorialization of Sasser’s misconduct in a racially

based file doesn’t somehow immunize that misconduct from consideration. As for the

other panelists, Sasser hasn’t raised a genuine issue of fact that their rankings might

similarly have been racially motivated, or that Landgren’s racial motivation in

creating the file influenced their rankings.




                                           20
II.   Evidence of Disparate Treatment of Black and Non-Black Employees and
      of Black and Non-Black Interviewees

      Sasser alleges, next, that Landgren scrutinized and disciplined him “more

harshly than his non-black coworkers” when he worked at Wingpointe. Appellant’s

Open. Br. at 46. Sasser also argues that the panelists applied “different and less

favorable standards” to him in the hiring process for the position than to his non-

black competitors. Id. We address these arguments in turn.

      A.     Disparate Treatment Vis-à-vis Coworkers

      The lynchpin of a disparate-treatment claim is a showing that the plaintiff

“was treated differently from other similarly-situated employees who violated work

rules of comparable seriousness.” Timmerman v. U.S. Bank, N.A., 483 F.3d 1106,

1120 (10th Cir. 2007) (quoting Kendrick v. Penske Transp. Servs., Inc., 220 F.3d
1220, 1230 (10th Cir. 2000)). Employees are “similarly situated” if they “deal with

the same supervisor and are subject to the same standards governing performance

evaluation and discipline.” Aramburu v. Boeing Co., 112 F.3d 1398, 1404 (10th Cir.

1997) (citations omitted).17 Further considerations include “relevant employment



      17
         Sasser disputes this characterization, asserting that the focus on a shared
supervisor and on shared evaluation/discipline standards is limited to failure-to-
discipline cases. He argues that, in failure-to-promote (or interview) cases like this
one, the focus is instead on the “supervisor with responsibility for promoting or
recommending promotion.” Appellant’s Reply Br. at 11–12. If Sasser suggests that
these are different tests, we disagree. A disparate-treatment theory requires a baseline
showing that comparable employees “deal with the same supervisor and are subject
to the same standards.” See Aramburu, 112 F.3d at 1404. For purposes of a failure-to-
promote or interview theory, the relevant “supervisor” is “the supervisor with
responsibility for promoting or recommending promotion.” Muhleisen v. Principi, 73
                                           21
circumstances, such as work history and company policies” applicable to the

comparable employees. Id.

       Landgren’s admission that he took the unprecedented action of maintaining a

secret file to record Sasser’s missteps establishes, at a minimum, that he singled out

Sasser for heightened scrutiny. But evidence that Landgren treated Sasser differently

from his non-black coworkers is attenuated at best. Sasser avers that, after Nakamura

complained about three Golf Starters’ disrespectful comments when she tried to help

them pronounce her Japanese colleagues’ names, Landgren recorded and later relayed

to Terry only Sasser’s role in the incident. Yet it was Nakamura who singled out

Sasser for his offensive comment. See Appellant’s App. vol. 3 at 631 (“[Y]ou should

be aware of a comment that was made by one of the starters.”).18 And based on her

complaint, it doesn’t appear that the other Golf Starters’ actions were comparably

serious. Cf. McGowan v. City of Eufala, 472 F.3d 736, 745 (10th Cir. 2006) (quoting

Kendrick, 220 F.3d at 1230) (“[S]imilarly situated [employees] must have been

disciplined for conduct of ‘comparable seriousness’ in order for their disparate

treatment to be relevant.”).




F. App’x 320, 323 (10th Cir. July 16, 2003). But this isn’t a different test; rather, it’s
a limitation on the “same supervisor” requirement.
       18
         Presumably, had Nakamura submitted similar complaints about the other
Golf Starters, Landgren would have added them to the “file for letters” that he kept
for each employee. See Appellant’s App. vol. 5 at 949:4–5. But Landgren simply
responded to the targeted complaint that he received.
                                            22
       In addition, Sasser glosses over the context in which Landgren communicated

the “Japanese names” incident to Terry. Rather than propagate the story at random,

Landgren told Terry about the incident when he rehired Sasser to work at Wingpointe

in 2006. It seems eminently sensible that a former employee’s immediate supervisor

would inform his own superiors about the employee’s past misconduct upon rehiring

the employee. But nothing suggests that Landgren had a similar reason to apprise

Terry of the other two Golf Starters’ misconduct, for example, in connection with

their being promoted or rehired. Indeed, it isn’t clear that they still worked for the

City after Terry became Golf Director in 2006. Absent evidence of the Golf Starters’

similar circumstances, it wasn’t disparate for Landgren to inform Terry about only

Sasser’s misconduct. See id. (requiring comparable employees to be “similarly

situated . . . in all relevant respects”).

        Sasser also contends that Landgren treated him and Jeremy Green—a white

coworker but not an applicant for the position in 2011—differently when they

violated work rules. He reasons that, although he and Green were separately accused

of “discourteous interactions with the public” and of “playing or teaching on the

clock,” Appellant’s Reply Br. at 17, Landgren penalized Sasser but “looked past”

Green’s actions, see Appellant’s Open. Br. at 44. This comparison isn’t entirely

apposite.

       Though Sasser is short on specifics, it appears that, while Green was a starter

at Wingpointe in the 1990s, a customer complained he was “loud and abusive.” Id. at

15. Landgren reportedly “adamantly defended Green” and accepted Green’s version

                                             23
of events. Id. By contrast, when Sasser—also a starter at Wingpointe in the 1990s—

received a complaint about the “American names” incident, Landgren documented

the incident in Sasser’s secret file and ignored Sasser’s explanation of events. Id. at

12. These facts suggest that Sasser and Green received differential treatment from the

same supervisor for similar misconduct when they held the same position at the same

golf course. But an inference of pretext doesn’t necessarily follow. Cf. Kendrick, 220
F.3d at 1232 (“Not every difference in treatment . . . will establish a discriminatory

intent.”). In fact, despite Sasser’s severe misconduct, Landgren specifically declined

to discipline him because he feared retaliatory litigation. In other words, Landgren

refrained from treating Sasser worse than Green.19

      As for differential treatment for “playing or teaching on the clock,” Sasser

alleges that Landgren recorded in his file an instance in 1997 where Sasser “stayed

on the clock while giving a golf lesson that he did not ring up.” Appellant’s Reply

Br. at 17. Sasser alleges that Green, by contrast, “received discipline” for playing

golf on the clock in 2003. Id. at 16. This comparison is self-defeating: Green was

disciplined while Sasser escaped with a mere notation in his file, meaning Sasser


      19
         Sasser also argues that Landgren supported Green for a promotion to Head
Professional in 2010 despite his abusive behavior but didn’t support Sasser for the
Assistant Professional position in 2011. Yet these situations meaningfully differ.
Landgren supported Green for Head Professional after Green had continuously
worked under him at Wingpointe from 1995 to 2007, including a seven-year stint as
his Assistant Professional from 2001 to 2007. Sasser, by contrast, applied for an
Assistant Professional position after working under Landgren off and on from 1993
to 2000 and from 2006 to 2009 in various positions not corresponding to Assistant
Professional. In short, Green and Sasser applied for different positions at different
times with different levels of experience under Landgren’s supervision.
                                           24
received more favorable treatment than his white coworker. The comparison is also

inapposite, because Sasser and Green didn’t hold similar jobs when they played or

taught golf on the clock: Sasser was a Starter in 1997, but Green was an Assistant

Professional in 2003. Moreover, when Green violated the rules in 2003, Sasser

wasn’t a City employee working under Landgren’s supervision; rather, he was a

maintenance worker at the private Fore Lakes Golf Course. In short, Sasser and

Green weren’t similarly situated.

      At bottom, the evidence indicates that Landgren scrutinized Sasser more

rigorously than white employees, but nothing suggests that he treated Sasser worse

than similarly situated employees. For his argument to the contrary, Sasser relies on

inapposite comparisons to dissimilarly situated employees and evidence indicating

that he received more favorable treatment than his coworkers. No reasonable jury

would construe such evidence as supporting an inference of discrimination.

      B.     Disparate Treatment Vis-à-vis Applicants for The Position

      Aside from evidence of disparate treatment from coworkers, a discriminatory

purpose also may be inferred from evidence of “differential treatment at the interview

stage.” Danville, 292 F.3d at 1250. Sasser flags at least four instances of differential

treatment in the interview process for the Assistant Professional position.

      First, Sasser alleges that panelists ignored Miller’s past misconduct but

penalized Sasser for similar behavior. He cites deposition testimony that Landgren

voted against interviewing him in part for his manner being a “little rough” and “a

little hard” on people, while Brimley noted his “reputation [for] being a little abrupt.”

                                           25
Appellant’s Reply Br. at 15. Meanwhile, although Landgren had heard that Miller

had “authority issues” and Brimley believed that Miller had used an abrupt “tone”

with customers, they chose to take these issues with a “grain of salt.”20 Id.

      Though not dispositive, an emphasis on a job candidate’s subjective traits such

as “roughness” and “abruptness” tends to suggest discrimination. Cf. Danville, 292
F.3d at 1252 (finding discrimination “more likely” where a candidate was assessed as

having subjective traits such as “abrasiveness” and “animosity”). The inference is

stronger where evaluators emphasize a particular candidate’s subjective traits while

discounting another candidate’s similar traits. But only Landgren could be faulted for

such differential treatment. It was Landgren who panned Sasser for his “roughness”

while taking Miller’s misbehavior “with a grain of salt.” Appellant’s App. vol. 4 at

823:11–13. Brimley, however, simply stated in his deposition that he’d heard about

Sasser’s “reputation” for abruptness from the Japanese golfers whom Sasser had

offended, but he disclaimed penalizing Sasser for having such a reputation and even

indicated that he “like[s]” Sasser. Id. vol. 2 at 330:13–15, 333:3–334:2, 337:8–15.

      Second, Sasser contends that, despite their avowed preference for candidates

with pro-shop experience, the panelists ignored that he had years of such experience


      20
         Though the City argues that the panelists’ differential treatment of Sasser’s
and Miller’s previous misconduct is immaterial because Sasser and Miller weren’t
similarly situated, see Appellees’ Br. at 40 (emphasizing that Sasser and Miller had
different work experience and different supervisors), that analysis is inapposite to
whether they were subjected to disparate standards during the interview process, see
Appellant’s Reply Br. at 12 (arguing that a similarly situated test makes no sense in
this context because “applicants for positions or promotions frequently work in
different departments or even for different employers”).
                                           26
while privileging white candidates with less experience. This presupposes that the

panelists independently knew about all the pro-shop experience that Sasser had

omitted from his online application. They did not. True, Landgren knew firsthand the

extent of Sasser’s experience working in City pro shops because he had supervised

Sasser at Wingpointe. And Terry recalled that Sasser had worked in pro shops at

Wingpointe in the 1990s and at Coral Canyon “at some point.” Id. at 314:19–315:2.

But Brimley and Schmehl had, at most, only a vague awareness that Sasser had

worked in pro shops.21 Their preference for certain applicants’ pro-shop experience

couldn’t have been disparate if they didn’t know about Sasser’s comparable

experience.

      But even for Landgren and Terry, evidence of disparate treatment concerning

pro-shop experience is tenuous. Sasser compares himself to a single candidate: Adam

Pettingill. Sasser emphasizes that each panelist ranked Pettingill among their top-five

candidates despite his not having worked in a pro shop since 2007 (like Sasser). Yet

Pettingill’s and Sasser’s pre-2007 experience differed. While Sasser claims that he

had worked in a capacity “equivalent to” an Assistant Professional (the job for which

the panel was hiring) as Coral Canyon’s Tournament Director from 2000 to 2002, see


      21
         In their respective depositions, Brimley and Schmehl recalled only Sasser’s
experience teaching and playing golf and performing maintenance at various courses.
Though Brimley faulted Sasser for lacking knowledge of software programs used in
pro shops—suggesting some familiarity with Sasser’s experience in the pro shop—he
seemed to base that assessment on the absence of any pertinent experience in Sasser’s
application and not on firsthand knowledge. Schmehl, for his part, claimed a general
awareness of Sasser’s “history” and suitability for the position, but didn’t expressly
mention Sasser’s pro-shop experience. See Appellant’s App. vol. 2 at 296:8–13.
                                          27
Appellant’s Open. Br. at 7, Pettingill had served as an Assistant Professional at four

different courses between 2002 and 2007. The panelists thus had race-neutral reasons

to prefer Pettingill’s experience.

      In addition, only Landgren knew that Sasser had worked in a pro shop as

recently as 2007. Insofar as he faulted Sasser for lacking recent pro-shop experience

but preferred Pettingill for having it, Landgren applied inconsistent criteria.22 Terry,

however, mistakenly believed that Sasser hadn’t worked in a pro shop for at least

“eight, nine years” before applying for the position in 2011. Appellant’s App. vol. 2

at 314:19–315:2. His preference for Pettingill’s (and other candidates’) more recent

pro-shop experience, then, wasn’t inconsistent. See id. at 313:16–19 (stressing that

“all these other candidates are working a lot of hours on a weekly basis in the pro

shop”).23 Nor was it dispositive. Even with that preference, Terry ranked Sasser

tenth, meaning he thought that Sasser’s experience may warrant an interview,

provided other panelists ranked Sasser among their top ten candidates.24



      22
       We entertain this argument, though Sasser doesn’t appear to suggest that
Landgren ranked the applicants on recent pro-shop experience.
      23
         Arguably, even if Terry had known about Sasser’s pro-shop work in 2007, it
still would not have been disparate for him to prefer the recency of Pettingill’s pro-
shop experience. In 2007, Sasser was working as a Golf Starter, while Pettingill was
working as an Assistant Professional. Pettingill thus had more substantive recent
experience than Sasser.
      24
          True, Terry ranked Sasser last, but a tenth-place ranking is materially
different from no ranking. Ranking tenth on one panelist’s list gives a candidate a
chance at an interview if the candidate ranks sufficiently high on other panelist’s
lists. But an unranked candidate has no such opportunity.
                                           28
      Third, and similarly, Sasser faults the panel for considering only the written

qualifications in his online application—maintenance work and teaching golf—while

crediting Miller with undocumented experience as a temporary Assistant Professional

at Nibley. True, Miller’s online application omitted his Nibley experience; in fact, it

included no work history at all. But all four panelists knew of Miller’s experience

because, after Terry alerted Miller that he failed to upload a resume with his online

application, Miller submitted a hard copy for the panel’s consideration.25

      Regardless, Terry instructed the panelists to rank candidates based not only on

the written application materials but also on what they knew about the candidates’

“work experience beyond what might just show up on paper.” Id. at 311:22–25. And

three panelists—Terry, Landgren, and Brimley—independently knew about Miller’s

experience subbing as Nibley’s Assistant Professional. The same isn’t true for

Sasser’s unwritten experience. As noted above, Landgren knew the full extent of

Sasser’s City experience, and his failure to credit that experience might constitute

disparate treatment. But Terry and Brimley knew far less, and, given their limited

knowledge, did not act inconsistently by ranking Sasser lower than Miller. At a

minimum, they knew that Miller had more recent pro-shop experience than Sasser, a

central qualification in both panelists’ evaluations.



      25
          Sasser suggests that the panelists did not review Miller’s resume. See
Appellant’s Open. Br. at 46 (arguing that, while the panelist “claimed they received
Miller’s resume, it has not been produced”). But Sasser did not dispute this fact at the
district court, and he cannot do so for the first time on appeal. Compare Appellant’s
App. vol. 1 at 83–84, ¶ 35, with id. at 114–15, ¶ 35.
                                           29
      The analysis is different for Schmehl, though the result is the same. Schmehl

evidently understood his task in reviewing applications as being limited to the written

materials.26 Id. at 289:8–13 (recalling an instruction to rank candidates based only on

“what was written, . . . not what we knew of them”). Schmehl therefore ranked Sasser

outside his top-ten candidates, finding the maintenance and teaching jobs on Sasser’s

application irrelevant to the position. Sasser argues that Schmehl applied a different

standard for Miller, ranking him first even though he provided no job information in

his application. But Schmehl based his ranking on Miller’s resume, which was added

to Miller’s application packet after Terry requested it from Miller. Thus, Schmehl

was consistent in considering only written materials.27


      26
          Sasser asserts that the apparent variation in Terry’s directions to different
panelists renders the evaluation system suspect. The only evidence of such variation
is that Schmehl recalled Terry telling the panelists to consider only written materials,
but no other panelist recalled that instruction, and Terry testified that he directed all
the panelists to rely on both written materials and their own independent knowledge.
Miscommunication, not discrimination, likely accounts for the variation. A contrary
inference is illogical. Sasser suggests that Terry forbade Schmehl from relying on
any independent knowledge because he knew that Schmehl would vote to interview
Sasser based on what he knew. Yet Terry himself ranked Sasser in his top ten, so the
suggestion that Terry sought to prevent other panelists from voting for Sasser is
problematic.
      27
         Sasser argues that, because Miller’s resume is not in the record, Schmehl
must have relied on Miller’s unwritten experience. See Appellant’s Open. Br. at 24
(“[T]here is no resume from [Miller] to justify Schmehl’s first place ranking of
Miller.”). Sasser wrongly equates the litigation record with the materials available to
the hiring panel, which included Miller’s resume. Moreover, the suggestion that
Schmehl applied different standards to Sasser and Miller is illogical. Schmehl
evidently took seriously his (perceived) obligation to review only written materials,
testifying that, if not for that obligation, he would have ranked Sasser as a top-ten
candidate. Arguably, if Schmehl was willing to make an exception and consider
Miller’s unwritten qualifications, he would have done the same for Sasser.
                                           30
      Fourth, and finally, Sasser argues that certain panelists discounted his PGA

certification while preferring white candidates with the same credential. Specifically,

Landgren ranked three white candidates at the top of his list because “they were PGA

members,” see Appellant’s Reply Br. at 14, while Terry touted Miller’s “continual

progress towards PGA membership” as a primary reason for his hire, id. at 15. This is

misleading. Though Landgren—and only Landgren—emphasized certain candidates’

PGA membership in his initial ranking, Terry directed him to reconsider the ranking

because PGA membership is just one of numerous relevant factors. Landgren heeded

Terry’s direction, ranking fewer PGA members (Pettingill (first) and Davis (eighth))

in his revamped top-ten list. Later, after the panel selected Miller for the position,

Terry sent an e-mail in which he stated, among other things, that Miller had “made

continual progress towards PGA membership.” Appellant’s App. vol. 2 at 342. But

Terry didn’t state that the panel chose Miller because of this progress.

      In fact, it doesn’t appear that PGA membership was a determinative factor for

any candidate. Of the 28 applicants for the position, six were Class A PGA members:

Davis, Scott Ballif, Lynn Mulhall, Pettingill, Sasser, and Thomas Snyder. Of those

six, two made all four panelists’ top-ten lists (Davis and Pettingill), one made one

panelist’s list (Sasser), and three were left unranked (Ballif, Mulhall, and Snyder).

Setting aside Terry’s list, the panelists omitted from their rankings the majority of

applicants with PGA memberships. Meanwhile, all panelists ranked at least three

candidates with no PGA experience at any level: Chris Gresh, Stone, and Samuel

Szykula. And, after the interview process, Stone was named the runner-up for the

                                           31
position. If the panelists deemed PGA experience a key qualification, then they

wouldn’t have ranked these applicants ahead of actual PGA members.28

       In sum, all the evidence of disparate treatment at the interview stage concerns

Landgren. He penalized Sasser for “roughness” but disregarded Miller’s reputation

for having “authority issues.” He seemingly credited certain candidates for pro-shop

experience but discounted Sasser’s experience at Wingpointe’s pro shop. And he

appeared to credit Miller for unwritten experience serving as a temporary Assistant

Professional but ignored Sasser’s undocumented qualifications. This evidence tends

to support an inference of pretext as to Landgren’s decision against interviewing

Sasser for the position.

III.   Evidence of “Subjective Standards” and “Procedural Irregularities”

       In a similar vein as his disparate-treatment arguments, Sasser argues that

panelists used subjective evaluation criteria “as a means for unlawful discrimination”

against him. Appellant’s Open. Br. at 50. Sasser further contends that “procedural

irregularities” in the hiring process “directly and uniquely disadvantaged” him. Id. at

54. This section addresses these arguments in turn.




       28
          True, the Position’s “minimum qualifications” include some level of PGA
experience. Appellant’s App. vol. 3 at 607. But a closer examination of the applicant
pool and the panelists’ top-ten lists reveals that the panelists didn’t place a premium
on that requirement—for any applicant. And, while it may have been imprudent for
the panelists to discount the requirement, that doesn’t necessarily create a Title VII
issue. Cf. Hamilton v. Okla. City Univ., 563 F. App’x 597, 606 (10th Cir. May 28,
2014) (rejecting the argument that “an employer’s departure from the stated criteria
in a job announcement should invariably create an inference of pretext”).
                                          32
      A.     Panelists’ Use of Subjective Criteria

      Sasser argues that the hiring panel’s use of subjective criteria to evaluate

applicants for the position renders the process suspect. He asserts that, though Terry

directed the panelists to individually review application materials and rank their top-

ten candidates, Terry “provided no direction” on how to perform that ranking aside

from assessing how applicants matched the job description. Appellant’s Open. Br. at

50. Sasser stresses that Terry didn’t “specify which criteria were important” or direct

panelists to “explain why they chose certain applicants over others.” Id. Thus, lacking

any direction, panelists simply used their own subjective understanding of what the

position required.

      An employer’s use of subjective evaluation methods can evince pretext,

especially where “there is a showing of significant disparity in the representation of a

particular group.” Bauer v. Bailar, 647 F.2d 1037, 1045 (10th Cir. 1981). Even still,

the “existence of subjective criteria alone is not considered evidence of pretext . . . .”

Riggs v. AirTran Airways, Inc., 497 F.3d 1108, 1120 (10th Cir. 2007). Indeed, “some

subjectivity is to be expected in every hiring decision” because employers must have

discretion to choose between qualified candidates. Conroy v. Vilsack, 707 F.3d 1163,

1177 (10th Cir. 1998). As a result, we “typically” will infer pretext from subjective

criteria “only when the criteria on which the employers ultimately rely are entirely

subjective in nature” and when the hiring process is especially opaque. Id. at 1178

(citation omitted).



                                            33
      The parties argue at length over whether the use of subjective criteria in this

case resembles the facts in Garrett, supra, or the facts in our more recent decision in

Conroy. In Garrett, a black employee received increasingly negative performance

reviews and rankings soon after he formed a pro-diversity group at work. Managers

were given no guidance on how to rank employees, but instead were told simply to

rank them from best to worst. We deemed this evaluation method suspect because it

was “wholly subjective” with “no set of objective criteria by which employees [we]re

differentiated.” Garrett, 305 F.3d at 1218. A jury could reasonably conclude that a

supervisor’s opinion was the sole basis on which an employee’s rank was

determined, making the process vulnerable to discrimination.

      In Conroy, a five-person panel used five criteria to evaluate and recommend

candidates for a position with the Forest Service. The panel chose a male candidate,

and a female candidate sued, alleging that the panelists were given no guidance on

how to rank candidates, leaving them to subjectively emphasize certain factors over

others. We rejected this argument, reasoning that, unlike in Garrett, candidates’

qualifications were assessed against five criteria which “were made known to the

candidates, and the candidates submitted narratives explaining why their skills and

experience matched up with each [criterion].” Conroy, 707 F.3d at 1178. The system

therefore was “transparent” and consistent in that all candidates were “evaluated

according to the same criteria.” Id. (citation omitted). Further, we found it irrelevant

that some panelists attached different weight to different criteria, reasoning that the

presence of multiple panelists evaluating such criteria effectively checked against

                                           34
abuse. Id. (noting that “we expect” subjective factors to invite disagreement) (quoting

Sutherland v. Mich. Dep’t of Treasury, 344 F.3d 603, 619 (6th Cir. 2003)).

      The evaluation system in this case more closely resembles the system in

Conroy than the one Garrett. Panelists evaluated candidates’ qualifications against a

published job description which specified not only the job’s responsibilities but also

its minimum qualifications. Though candidates weren’t asked to explain how they

matched the job description, the description itself was public, allowing candidates to

tailor their applications accordingly. Further, all candidates were evaluated against

the same job description, and while panelists may have attached different weight to

each criterion, the presence of several panelists ensured that any one panelist’s

subjective evaluation didn’t dictate the outcome.

      Sasser attempts to distinguish Conroy, asserting that the panelists in that case

evaluated applicants against just five criteria, whereas the job description in this case

effectively listed 26 criteria. Yet the number of criteria doesn’t alone render the

evaluation system suspect. Quite the opposite: it crystalizes the extent of relevant

considerations, thereby reigning in the evaluators’ discretion to impose their own

subjective understanding of what the position entails.

      Sasser counters that, as in Garrett, panelists were directed to rank candidates

“from best to worst,” with no guidance as to which criteria were most important. See

Appellant’s Reply Br. at 23. But it is the existence of criteria that distinguishes this

case from Garrett, where evaluators ranked employees based on opinion alone. Here,

as in Conroy, each panelist ranked candidates against benchmark criteria listed in the

                                            35
job description. Though panelists weren’t instructed to emphasize certain criteria, the

process was still tethered to and limited by those criteria. The process, then, wasn’t

“wholly subjective,” because panelists couldn’t simply invent their own indicia of

competence. See Garrett, 305 F.3d at 1218.

      Sasser further argues that, under our decision in Bauer, subjective criteria are

suspect unless articulated “with reasonable specificity.” Appellant’s Reply Br. at 24

(quoting Bauer, 647 F.2d at 1046). Sasser repeats this “reasonable specificity” phrase

several times, even though we didn’t announce such a standard in Bauer—we simply

stated that the evaluation system in that case was reasonably specific. In any event,

Sasser doesn’t explain why the criteria in this case fail that standard, other than that

Terry allegedly “gave no guidance . . . as to what criteria should be used to evaluate

the applicants.” Id. at 25. But Terry’s guidance as to evaluative priority is a different

issue than criterial specificity. No reasonable juror would read the job description as

being so vague as to be suspect.

      Sasser nevertheless insists that Terry exploited the criteria’s supposed

vagueness by focusing on “recent pro shop experience,” even though such experience

isn’t listed as a “minimum qualification” in the job description. Id. But the panel’s

review wasn’t expressly or impliedly limited to the job description’s “minimum

qualifications.” Nor could it be, given that the minimum qualifications say nothing

practical about the position itself. See Appellant’s App. vol. 3 at 607 (listing as

minimum qualifications things like “post-high-school study” and “possession of a

valid driver’s license”). Unsurprisingly, the panelists compared applicants to the

                                           36
entire job description, which highlights “pro shop” work both in the “job summary”

and in the list of “typical duties.” Id. at 606.

       Further, Terry’s subjective emphasis on the recency of applicants’ pro-shop

experience doesn’t suggest discrimination. The temporal proximity of job experience

to an open position obviously bears on the relevance of that experience, especially

where, as here, multiple applicants have similar experience. See Conroy, 707 F.3d at

1177 (recognizing the necessity of some subjectivity in choosing between qualified

candidates). Terry viewed recent pro-shop experience as evidence that candidates

were “trying to improve their skills in that environment, which is 90 plus percent of

where the job spends it’s [sic] time[.]” Appellant’s App. vol. 2 at 313:16–20. We see

no reason to question this race-neutral assessment. See Conroy, 707 F.3d at 1178

(“[O]ur role is not to act as a super personnel department that second guesses

employers’ business judgments.”) (citation and internal quotation marks omitted).

       Given that Sasser was the sole African American working for the City’s Golf

Division in 2011, we are wary of the panel’s use of subjective evaluation methods.

See Bauer, 647 F.2d at 1045. But the published job description, against which the

panelists evaluated applications for the Assistant Professional Position, sufficiently

delimited panelists’ discretion such that it foreclosed “an opportunity for unlawful

discrimination.” See id at 1046. A reasonable jury therefore couldn’t draw an

inference of pretext from the panel’s use of subjective criteria.




                                             37
      B.     Evidence of Procedural Irregularities in the Hiring Process

      Sasser notes that, during the hiring process, a “computer glitch” prevented five

applicants’ resumes—including his own—from uploading. Appellant’s Open. Br. at

53. Other than himself, two of the five applicants were City employees: Miller and

Davis. Terry contacted these two employees (both white) and asked them to resubmit

their resumes. Yet Terry didn’t contact Sasser, which Sasser speculates is because

Terry had already decided against considering him for the position.

      Some factual context is useful at the outset. Though circumstances beyond

Sasser’s control prevented his resume from uploading, he had every opportunity to

apprise the panel of his relevant experience. As is common practice in the age of

online hiring, applicants in this case were prompted to both upload a resume and

manually input their employment history. The process is duplicative, but it ensures

that an applicant’s data is transmitted when, as here, the resume fails to upload or is

in an incompatible format. Sasser, it seems, began entering his job history, listing two

positions, but then decided to rely on his resume to provide the remaining experience.

Yet even after submitting his incomplete application, Sasser could have logged back

in and added the missing information. See Appellant’s App. vol. 3 at 546 (e-mail

providing an access code “to modify your application”). He did not, even though he

knew the application was incomplete.

      More striking, perhaps, is that Sasser’s resume omitted much of his relevant

experience. Not once does the resume mention any “pro shop” experience, though

Sasser stakes much of this litigation on his having it. See id. vol. 2 at 353. Without

                                           38
mentioning such experience, it is difficult to see how the presentment of Sasser’s

resume to the panel would have improved his candidacy. In fact, the resume may

have hurt Sasser’s chances because it misrepresents his experience. For example, it

misstates that he served as Wingpointe’s “Assistant Professional” in the 1990s and

not as a seasonal Golf Starter as he now represents. Compare Appellant’s App. vol. 2

at 353, with Appellant’s Open. Br. at 9–10.

      In any case, Sasser’s “procedural irregularity” argument fails to support an

inference of pretext. A procedural irregularity evinces pretext only if it “directly and

uniquely disadvantaged a minority employee.” Johnson, 594 F.3d at 1213 (quoting

Randle v. City of Aurora, 69 F.3d 441, 454 n.20 (10th Cir. 1995)). In this case, the

“computer glitch” directly disadvantaged Sasser, but it didn’t uniquely disadvantage

him as a minority. By his own account, the glitch also affected four white applicants,

two of whom Terry didn’t contact.29 Critically, Terry knew the other two applicants’

white ethnicity because it was essentially the only information that their online

applications disclosed. As a result, he knowingly failed to request resumes from

Sasser and two white candidates.

      Sasser glosses over this fact, emphasizing that Terry contacted only white

applicants who were City employees but not the one black City employee. This is a

distinction without a material difference. An individual’s public/private employment

status is irrelevant to whether the individual is uniquely disadvantaged as a minority


      29
         Unfortunately, the record contains almost no relevant information regarding
these candidates’ backgrounds.
                                           39
job applicant. See Johnson, 594 F.3d at 1213. Sasser cites no authority drawing such

a distinction.30

       Sasser counters that, as a City employee, he was more competitive for the

position, so the impact on his chances was more acute. An applicant’s employment

with the City, however, was “at the very bottom of any factors that were considered”

for the position. Appellant’s App. vol. 5 at 892:19–20. Regardless, even assuming an

advantage for City employees, that would establish, at most, that Sasser was uniquely

disadvantaged as a City employee vis-à-vis the two non-City applicants—not as a

minority. And Sasser suffered no such disadvantage in this case because his status as

a City employee was clear from his online application, which included his job at

Wingpointe from 2006 onward. Simply put, the inclusion of Sasser’s resume

wouldn’t have revealed that he was a City employee.

       Absent evidence that Sasser suffered uniquely as a minority applicant, we see

no reason to question Terry’s legitimate, nondiscriminatory rationale for contacting

only Miller and Davis. Terry explained that he knew that Miller and Davis were both

working in pro shops at the time, which made them ideal candidates for the position.

Sasser, though, wasn’t working in a pro shop, and Terry was unfamiliar with the



       30
          In effect, Sasser argues that Terry’s actions disadvantaged him vis-à-vis
similarly situated applicants. Elsewhere, though, Sasser concedes that a similarly
situated test doesn’t make sense in the failure-to-interview (or promote) context,
beacuse job applicants “frequently work . . . for different employers.” Appellant’s
Reply Br. at 12. In this case, the applicants worked for various public and private
employers. The pretext inquiry must account for all those applicants, not only a
subset of “City” employees.
                                          40
other two applicants’ work experience. It may be that Terry preselected Miller and

Davis as ideal candidates for the position based on what he perceived as their

superior qualifications, but preselection alone “does not support the inference that the

[defendant’s] employment decision was motivated by [race]-based discrimination.”

See Jaramillo, 427 F.3d at 1314.

       It is noteworthy, moreover, that Terry selected Sasser for an interview when he

applied for the same type of Assistant Professional position in 2007. At the time,

Sasser was working as a Golf Starter in the pro shop at Wingpointe, meaning his

experience matched Terry’s criteria for the position. That Terry selected Sasser to

interview for an Assistant Professional position in 2007 when he had recent pro-shop

experience suggests the sincerity of Terry’s preference for applicants with such

experience in 2011.

       At bottom, we are troubled by Terry’s failure to contact all the applicants

whose resumes failed to upload, but Terry’s imprudence doesn’t evince an intent to

discriminate against Sasser. That the procedural irregularity equally disadvantaged

Sasser and two white candidates ends the inquiry.

IV.    Evidence of Sasser’s Superior Qualifications

       Sasser’s closing argument is that the City’s proffered reasons for denying him

an interview are pretextual because he is “more qualified” than Miller, the winning

candidate. See Appellant’s Open. Br. at 54. To support this argument, Sasser presents

a five-page chart comparing his and Miller’s qualifications against the requirements

in the published job description for the position. He insists that this results in the

                                            41
inescapable conclusion that he had “superior qualifications to Miller.” Appellant’s

Reply Br. at. 26–27.

      To demonstrate pretext on the theory that a minority applicant had superior

qualifications to the prevailing candidate, “a plaintiff must come forward with facts

showing an overwhelming disparity in qualifications.” See Johnson, 594 F.3d at 1211

(quoting Jaramillo, 427 F.3d at 1309) (internal quotation marks omitted). We will not

draw an inference of discriminatory pretext “based upon minor differences between

plaintiff’s qualifications and those of successful applicants; rather, there must be an

overwhelming merit disparity.” Conroy, 707 F.3d at 1172 (citations omitted). And,

importantly, we assess the competing candidates’ qualifications “only in light of the

facts available to the decisionmaker at the time of the decision, not in light of facts

that might have been apparent to others or that might have become apparent only in

hindsight.” Johnson, 594 F.3d at 1211–12.

      Here, Sasser’s claim to qualitative superiority over Miller fails because most

of his relevant experience wasn’t known to the panel when he applied for the position

in 2011. Sasser’s online application listed only maintenance and golf-teaching work

at Fore Lakes and Wingpointe from 2002 onward, but it omitted his experience as a

Golf Starter at Wingpointe in the 1990s and in 2006, his experience as Tournament

Director at Coral Canyon from 2000 to 2002, and his experience as a golf instructor

at Nibley from 2008 to 2011. Sasser now touts his 18 years’ experience in the golf

industry against Miller’s five—despite that he omitted much of that experience from

his application. Indeed, he weighs his eight years’ work in pro shops—none of which

                                           42
he included in his application—against Miller’s nine months filling in as Assistant

Professional at Nibley. He emphasizes, in particular, that his two years as Coral

Canyon’s Tournament Director were “equivalent to” an Assistant Professional

position. See Appellant’s Open. Br. at 7.

      Even assuming this experience demonstrates an overwhelming disparity in

Sasser’s and Miller’s qualifications, that disparity was fully known only to Landgren.

Terry, meanwhile, generally knew about Sasser’s pro-shop experience and his work

as Coral Canyon’s Tournament Director. But he did not discount that experience; to

the contrary, he credited it when he ranked Sasser as a top-ten candidate. We decline

to infer invidious discrimination from a top-ten ranking (over 18 other candidates)

simply because Terry ranked Miller higher on his list. Plainly, Terry considered both

candidates worthy of consideration, even if he deemed Miller the stronger candidate.

As for Brimley and Schmehl, they weren’t aware of the full extent of Sasser’s prior

experience; faulting them for ignoring it is pure hindsight revisionism.

V.    Summary

      Sasser has adduced evidence supporting a reasonable inference of pretext, but

it largely concerns a single panelist: Landgren. Starting in 1995, Landgren created a

log of Sasser’s missteps to preemptively insure against Sasser “pulling the race card.”

Though Landgren collected written complaints for all of his employees, he added

notations to only Sasser’s file. Later, during the 2011 hiring process for the Assistant

Professional position, Landgren decided against interviewing Sasser based, in part,

on the misconduct that he recorded when he singled out Sasser for scrutiny—even as

                                            43
he ignored other applicants’ past misconduct. Further, Landgren seemingly credited

Miller for undocumented experience but ignored what he knew about Sasser’s

qualifications—which, Sasser submits, were superior to Miller’s.

      Aside from Landgren, there is some troubling evidence regarding Terry’s

conduct in connection with the 2011 interview process. His decision to contact two

white applicants whose resumes failed to upload but not Sasser suggests willful

blindness to Sasser’s qualifications, but it doesn’t support an inference of animus

when considered in light of his failure to contact two other white applicants. In

addition, Terry’s decision to interview Sasser for the same type of position in 2007

and his top-ten ranking of Sasser for the position in 2011 both militate against an

inference of pretext.

      But even assuming Landgren and Terry’s racial motivation, the four-member

panel’s decision not to interview Sasser wasn’t pretextual. In their initial rankings,

the panelists unanimously agreed on interviewing nine candidates, while three voted

to interview a tenth candidate. Despite those rankings, the tenth candidate didn’t

receive an interview. So, Sasser likely needed to rank on all four panelists’ top-ten

lists to receive an interview. That one panelist (Landgren) left Sasser unranked and

another (Terry) ranked Sasser tenth didn’t affect Sasser’s interview chances because

the other two panelists (Brimley and Schmehl) didn’t vote to interview him. And

Sasser adduces no evidence that, but-for Landgren and Terry’s votes, he would have

received an interview. See Burns, 330 F.3d at 1285.



                                           44
      We hold that Sasser has failed to raise a genuine issue of material fact that the

City’s decision against interviewing him, and thus promoting him, was pretextual.

                                   CONCLUSION

      For the above reasons, we affirm the district court.


                                           Entered for the Court


                                           Gregory A. Phillips
                                           Circuit Judge




                                          45